 



Exhibit 10.24
FISCAL 2008 BONUS COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS
The table below provides the target cash bonus amounts for each of the Company’s
named executive officer under Cardica, Inc.’s 2008 Executive Officer Cash Bonus
Plan.
 

              2008 Target     Cash Bonus Named Executive Officer(1)  
Amount(2)(3)
Bernard A. Hausen, M.D., Ph.D.
    50 %
President and Chief Executive Officer
       
Robert Y. Newell
    25 %
Vice President, Finance & Operations and Chief Financial Officer
       
Bryan D. Knodel, Ph.D.
    25 %
Vice President, Research and Development
       
Richard M. Ruedy
    25 %
Vice President, Regulatory, Clinical and Quality Affairs
       

 

(1)   The Company’s Vice President of Worldwide Sales and Marketing, Doug
Ellison, is eligible for bonuses for fiscal 2008 as described in the Company’s
Current Report on Form 8-K filed July 2, 2007, in lieu of participation in the
2008 Bonus Plan.   (2)   Each target cash bonus amount is expressed as a
percentage of the respective named executive officer’s fiscal 2008 annual base
salary.   (3)   Target cash bonus amounts are based (a) for Dr. Hausen, 100% on
achievement of corporate objectives and (b) for each other named executive
officer, 75% on the achievement of corporate objectives and 25% on the
achievement of individual objectives.  Actual bonus payments (if any) may
represent a higher or lower percentage of the named executive officer’s 2008
annual base salary, depending on the extent to which actual performance meets,
exceeds or falls short of the specified corporate objectives and applicable
individual performance objectives, as determined by the Compensation Committee
in its discretion.

